Citation Nr: 1504378	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to February 24, 2012, and as 70 percent disabling as of February 24, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a disability rating of 50 percent for the PTSD.  In September 2010, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In February 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In April 2014, the Board remanded the Veteran's increased rating claim to obtain additional VA medical records and a VA examination.  After that development was completed, the RO furnished an August 2014 rating decision increasing the PTSD disability rating to 70 percent effective February 24, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In November 2014, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).   

The Board notes that the issues have been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the court held that entitlement to a TDIU is part and parcel to a higher evaluation claim, as opposed to a separate claim in and of itself, where the veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought.  At his July 2014 VA examination, the Veteran reported being forced to retire at the end of 2014.  In the November 2014 Informal Hearing Presentation in this matter, the Veteran's representative stated that the Veteran is being phased-out of his job because of his service-connected PTSD and requested entitlement to a TDIU.  Therefore, the Board finds that the issue of unemployability due to the Veteran's service-connected PTSD, which is currently rated as 70 percent disabling, is reasonably raised by the Veteran, and this issue is properly before the Board on appeal.  The Board further notes that the Veteran is also service connected for a scar with a 20 percent disability rating, tinnitus with a 10 percent disability rating, and hookworm infestation with a noncompensable rating.  The Veteran's combined evaluation for compensation purposes is 80 percent from February 24, 2012.

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with this claim.  A review of the documents contained in the Virtual VA file reveals that it contains VA medical records from October 25, 2010 to July 27, 2011 that are not included in the VBMS claims file.  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to February 3, 2010, the Veteran's PTSD more nearly resulted in occupational and social impairment with reduced reliability and productivity.

2.  For the period commencing on February 3, 2010, the Veteran's PTSD results in occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood due to the following symptoms:  irritability and difficulty controlling his temper, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or worklike settings).    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD prior to February 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent for PTSD, but no higher, have been met for the period February 3, 2010 to February 23, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2014).

3.  The criteria for a disability rating in excess of 70 percent for PTSD beginning February 24, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a November 2008 letter issued prior to the decision on appeal, the Veteran was advised of what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran that the evidence must show that his service-connected condition has gotten worse.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his increased rating claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, and private treatment records.  In addition, the Veteran's statements and the statements of his representative and his friend W.E. have been associated with the claims file.  An October 2014 letter from the Veteran's employer also is associated with the claims file.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was provided with VA examinations in December 2008, February 2010, March 2011, and July 2014.  The Board finds that these examinations are adequate for rating purposes.  The examiners reviewed the Veteran's claims file and/or VA medical records, and were informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
  
As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the past and current severity of his PTSD.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim and the submission of additional evidence was discussed.  The record was left open for 30 days to receive that evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In April 2014, the Board, in part, remanded the claim for an increased disability rating to obtain additional VA medical records.  Specifically, the Board instructed that the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska, and the Fort Dodge Community-Based Outpatient Clinic (CBOC) in Iowa be obtained.  The Board further instructed that if no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.  In addition, the claim was remanded for a new VA examination and opinion, which was provided to the Veteran in July 2014. 

Pursuant to the Board's remand instructions, medical records from Fort Dodge CBOC for the period of September 14, 2011 to October 10, 2014 were associated with the Veteran's claims file.  However, it is unclear whether records from the Omaha VAMC were requested.  Upon further review, however, the Board observes that the Veteran testified at his February 2012 Board hearing that he was being treated for his PTSD only at Fort Dodge CBOC.  Thus, all relevant records have been obtained.  As stated above, the Board finds the July 2014 VA examination and opinion to be adequate, as the examiner reviewed the Veteran's medical records, interviewed the Veteran, conducted clinical evaluations, and provided an adequate rationale for his findings in the report.  As such, the Board finds compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  ENTITLEMENT TO AN INCREASED RATING FOR PTSD
      
The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim for an increased rating and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Individual disabilities are assigned separate Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular Diagnostic Code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In the present case, the Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling prior to February 24, 2012, and as 70 percent disabling as of February 24, 2012.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2014).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The DSM-IV provides examples of behavior corresponding to various GAF scores.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

B.  Background

In October 2004, the RO granted service connection for PTSD rated as 30 percent disabling, effective as of March 26, 2004.  In a February 2006 rating decision, the Veteran's disability rating was increased to 50 percent, effective as of April 18, 2005.  The Veteran initiated his current claim for an increased rating in October 2008.  An August 2014 rating decision increased the Veteran's disability rating to 70 percent, effective February 24, 2012.

The Board notes that, for the period on appeal, the Veteran did not receive counseling or therapy for his PTSD by mental health professionals.  The Veteran's PTSD has been treated and psychoactive medications managed by his VA primary care provider, D.L., A.R.N.P.

From April 2008 to October 2008, VA records show that the Veteran was doing well with medication and his PTSD with depression was stable.

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that, since the time of his last VA examination in April 2005, he was slipping back into more low moods with more re-experiencing of symptoms, and had begun medication about a year and a half ago.  The Veteran was working full time at a bank as a vice-president and supervising five people.  He also operated a tax business during tax season.  Although some bank employees irritated the Veteran, he reported that most of the time he was able to control his temper.  The Veteran was separated from his wife of a long-term marriage, but had a girlfriend.  Although it caused some stress, the Veteran was able to shop for groceries at night, but was very averse to going to big box stores or malls.  The Veteran participated in some veterans' groups and was fairly active at his American Legion Post, attending meetings, sometimes serving as an officer, and volunteering for fundraisers.  The Veteran preferred to stay in his own small town, but traveled to larger cities for Vietnam veteran reunions, continuing education classes, or to visit his daughter.  However, the Veteran seldom visited his children, stated his friends were veterans only, and, when he was with his girlfriend, mostly stayed at home.  The Veteran stated that he did not have much interaction with others and his strongest preference was to be outside by himself.  The Veteran reported sleep disturbances and averaged about five hours of sleep a night.  The Veteran stated that if he was not mentally busy at work he would have images of Vietnam trauma and memories.  Loud sounds and certain smells would remind him of traumas.  The Veteran reported that he had thoughts of suicide and knew how he would kill himself, but did not believe that he would act on those thoughts.  He felt easily triggered to cry, but did not have full-fledged crying spells.  He complained of low moods and low energy, and that he thought his memory and concentration had slipped to some degree.

On mental status examination, the Veteran's manner suggested restlessness and anxiety.  His speech was logical and related, with no indication of hallucinations, delusions, formal thought disorder, or obsessions or compulsions.  There was no flight of ideas or loosening of associations.  He was oriented in all spheres with adequate memory and concentration for purposes of the interview.  A GAF score of 50 was assigned.

Medical records show the Veteran was doing well with his medication in May 2009.  

The Veteran submitted into evidence a journal he kept of his feelings that begins on July 21, 2009, 40 years to the day his Vietnam experience started, and ends on September 9, 2009.  The journal details his anxiety, including trouble breathing, when the Veteran took his son to take the oath to join the Army.  The Veteran had to be alone after that and was unable to go to work.  It also recounts a "terrible melt down" he had where he went off verbally on his best buddy.  The journal reveals the Veteran's anger, depression, and sleep disturbances.  It also states that the act of keeping the journal increased the Veteran's anxiety and bad memories.                

In January and February 2010, the Veteran reported a worsening of depression and increased sleep disturbances due to anniversaries and memories of Vietnam events.  His medication was increased and medication for sleep was prescribed.

In February 2010, the Veteran was afforded another VA examination.  The Veteran was still employed as a vice president and loan officer at his bank and conducting his tax business.  He reported being easily irritated by his contacts with other people and an uncharacteristic confrontation at an American Legion meeting.  He described himself as frequently seething with rage.  The Veteran had ended a fairly long-term relationship by verbally displaying his irritability toward his girlfriend.  While he preferred to avoid social contacts, he participated in some veterans' activities, maintained the areas around the veterans' memorial in his town, and traveled for veterans' reunions.  He saw his family about three times per year, and reported being good friends with his estranged wife.  The Veteran had two friends who are also Vietnam veterans.  He reported sleep disturbances.

Examination revealed that the Veteran was casually dressed in worn clothing with a shirt that was significantly ripped.  He was unshaven and mildly agitated, but well controlled.  The examiner noted a weakening of the Veteran's resolve and defenses that had minimized the functional impact of his PTSD in the past, particularly with respect to irritability.  The examiner also noted the Veteran's difficulty maintaining control in interpersonal circumstances.  The increased difficulties were being addressed through increased medication and alcohol abuse for self-medication of arousal symptoms.  The examiner found the Veteran's PTSD and related depressive symptoms and alcohol abuse to be resulting in deficiencies in mood, judgment or thinking, and significant relations.  A GAF score of 47 was assigned.        

In February 2010, D.L., A.R.N.P. noted that the Veteran had kind of a rough 18 months with PTSD issues, most of which she was really learning about for the first time.  The Veteran reported that he found the February 2010 VA examination really quite helpful, and, for the most part, he felt like he was where he wanted to be at that time.  In May and December 2010, records show the Veteran was doing well with medication.

In March 2011, the Veteran underwent a VA examination.  The Veteran was still working at the bank full time and engaging in his tax business.  He reported his job was not particularly stressful.  The Veteran also reported that he was adjusting to no longer being in his long-term relationship and that he did not have a new relationship at the time.  The Veteran saw himself as more reclusive since the last VA examination.  His only friends were a couple of fellow Vietnam veterans and he was engaging in fewer social and community activities.  However, he was a member of his community betterment club, went to the American Legion Post two nights a week, went to Vietnam reunions, and continued to tend the grounds at the veterans' memorial.  He had some contact with his estranged wife, with whom his son lived.  He shopped for groceries late at night, but generally did not go out much.  He rarely ate out at restaurants, but did go occasionally to a tavern run by his sister-in-law.  The Veteran reported consuming between three and six drinks per evening.  He was having sleep disturbances with nightmares re-experiencing Vietnam trauma incidents four to five times per week.  He reported that his anger and temper were a problem.  He stated that he had many thoughts of suicide and had some idea of how he would kill himself, but did not believe he would act on his thoughts.

On examination, the Veteran presented as mostly appropriate and only mildly anxious.   His speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  There were no flight of ideas, no loosening of associations, and no obsessions or compulsions.  He was oriented on all spheres with adequate memory and concentration for purposes of the interview.  The examiner found the Veteran to be functioning at about the same as at the prior examination, but noted that the Veteran would likely have some difficulty in a job situation where he was required to adapt to a lot of changes on a rapid basis.  A GAF score of 48 was assigned.

In July 2011, medical records show the Veteran was doing well on his medication; however, his medication was increased in February 2012.

At his February 2012 Board hearing, the Veteran testified that his VA medical examinations do not adequately relate how difficult it is for him to function.  While he did work at the bank full time and operated a tax business, the Veteran testified that his office is tucked away in a corner so that he does not have to deal with people going by or popping in to say hello.  He does not start conversations with other people in the office and just stays to himself.  He attempts to control every social interaction he has.  The Veteran testified that he rarely contacts his children and had not had a relationship for almost a year and a half.  The Veteran emphasized that while he does participate in some community organizations, he has to do that for his job.  Whenever he spends time with anyone, it is usually with other Vietnam veterans. 

A March 2012 statement from the Veteran's friend, W.E., relates that W.E. has known the Veteran since about 1971.  W.E. states that in the past five or six years he has seen a big change in the Veteran.  W.E. reports that the Veteran does a lot more drinking and wraps himself in his work, which is his safety zone.  He also reports that the Veteran has to be doing something all of the time and that PTSD is starting to get the best of the Veteran.

A March 2012 medical record shows the Veteran reported feeling significantly better with his increased medication dosage.  In October 2012, the Veteran reported that he felt like things were really going well and that he was very happy with where he was at in his life.  His depression screen was negative for depression.  A June 2013 record shows the Veteran's mood was stable with medication.  A January 2014 record reports the Veteran was doing well on his medication.      
     
At his July 2014 VA examination, the Veteran reported that he continues to work at the bank where he has worked for 33 years; however, he stated that he has been more impatient and more easily annoyed with customers over the past couple years. The Veteran also reported a worsening relationship with bank management over the past few years, with the Veteran speaking up more about disagreements in management of the bank.  As a result, the Veteran had "butt heads" several times with management.  The Veteran reported being forced to retire from the bank at the end of the year; although he had planned to work for three more years before retiring.  

On examination, the Veteran was neatly groomed and appropriately dressed.  He was fully oriented with speech that was spontaneous, coherent, and goal directed.  The Veteran had no hallucinations, delusions, or signs of thought disorder.  The examiner found that the Veteran exhibited depressed mood, low energy, anhedonia, apathy, feelings of worthlessness, periodic crying spells, anxiety, feeling on edge all of the time, hypervigilance, suspiciousness, panic attacks that occur weekly or less often, excessive worry, trouble relaxing, irritability, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or worklike settings), and suicidal ideation, but credibly denied intent or plan for harm to self or others.       
        
C.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law and resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period prior to February 3, 2010, the Veteran's symptoms warrant a 50 percent disability rating.  However, commencing on February 3, 2010, the Board finds that the Veteran's symptoms warrant a 70 percent disability rating.  See 38 U.S.C.A. § 5107(b) (West 2014).   

For the period on appeal prior to February 3, 2010, the evidence does not show that the Veteran had occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood sufficient to warrant a disability rating of 70 percent.  As discussed above, the Veteran was working more than full time and was supervising other employees.  While the Veteran expressed irritation with some bank employees, he reported that most of the time he was able to control his temper.  While he preferred to be alone, the Veteran was in a relationship, participated in some veterans' groups, was fairly active at his American Legion Post, and had some friends.  The evidence shows that the Veteran did not exhibit obsessional rituals that interfered with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; hallucinations or delusions; or difficulty in adapting to stressful circumstances.  The evidence also consistently shows that the Veteran was oriented in all spheres, clean and appropriately groomed and dressed, and had affect appropriate to the situation.  The Board acknowledges that the Veteran reported that he had thoughts of suicide and knew how he would kill himself.  However, the Board finds the suicidal ideations did not appear to be so pervasive as to disrupt his functioning and the practitioners expressed no concern that the Veteran would act on his thoughts. 

For the period commencing on February 3, 2010, the evidence shows the Veteran warranted a disability rating of 70 percent in that the Veteran had occupational and social impairment in the areas of work, family relations, judgment, thinking, and mood.  During this period, the Veteran exhibited much more difficulty in establishing and maintaining effective work and social relationships.  The Veteran's irritability increased significantly, while his ability to control his temper decreased.  He ended his relationship with his girlfriend, he blew up at his best friend, he had a confrontation at the American Legion Post, and had a worsening of his relationship with bank management.  With respect to his employment, the Veteran's employer appears to have moved the Veteran's desk to isolate him from others.  His circle of friends dwindled, he participated much less in his community, and he went out less.  The Veteran's thoughts of suicide increased in frequency to many.  The Veteran's symptoms necessitated increases in medication and the Veteran's alcohol consumption increased, according to a VA examiner to self-medicate and control his arousal symptoms.  As summarized by the VA examiner, the Veteran exhibited depressed mood, low energy, anhedonia, apathy, feelings of worthlessness, periodic crying spells, anxiety, feeling on edge all of the time, hypervigilance, suspiciousness, panic attacks that occur weekly or less often, excessive worry, trouble relaxing, irritability, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or worklike settings).  During this period, the Veteran's GAF scores decreased to 47 and 48, indicating serious symptoms and/or serious impairment in social or occupational functioning.                   

For the entire period on appeal, the evidence does not show that the Veteran's PTSD was productive of occupational and social impairment that would warrant a 100 percent disability rating.  The evidence consistently shows that the Veteran's symptoms had not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran has consistently been found to have no evidence of impairment of thought or communication and his speech has been consistently logical and coherent.  The Veteran has always been oriented in all spheres; was not found to have any delusions, hallucinations, or grossly inappropriate behavior; and was only found to have short-term memory impairment.  With the one exception of the February 2010 VA examination, the Veteran was consistently/frequently neat, clean, and appropriately dressed.  Total social impairment has not been shown in that the Veteran maintains some friendships with at least two other veterans and his estranged wife.  The Veteran participates in some civic organizations and maintains the lawn at his local veterans' memorial.  The Board acknowledges that the Veteran is most comfortable at home; however, he is able to go out at night for groceries, and to go out to eat occasionally.  As noted above, the Veteran does have many suicidal ideations, but the Veteran has always stated he did not believe he would act on those thoughts and VA examiners have not determined that the Veteran is a danger to himself.    

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence, including the Veteran's and his representative's and friend's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than 50 percent disabling for the period prior to February 3, 2010, or higher than 70 percent disabling as of February 3, 2010.  

In sum, the evidence shows that the Veteran's PTSD symptoms warrant a 70 percent disability rating commencing on February 3, 2010.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at the relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014); see also Fenderson, supra. 

The Board has considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the Diagnostic Code; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

	
ORDER

A disability rating in excess of 50 percent for PTSD prior to February 3, 2010 is denied.

Subject to the laws and regulations governing monetary awards, a disability rating of 70 percent for PTSD is granted for the period February 3, 2010 to February 23, 2012.

A disability rating in excess of 70 percent for PTSD beginning February 24, 2012 is denied.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's TDIU claim.  

As noted above, a claim for a TDIU due to the Veteran's PTSD is raised by the Veteran and his representative.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his July 2014 VA examination, the Veteran reported being forced to retire at the end of 2014.  In the November 2014 Informal Hearing Presentation in this matter, the Veteran's representative states that the Veteran is being phased-out of his job earlier than expected because of his service-connected PTSD and requests entitlement to a TDIU.  In addition, an October 2014 letter from the Veteran's employer states that the Veteran's retirement date has been accelerated, the Veteran's replacement was hired in July 2014, the Veteran's office has been moved to the back of the building, and the Veteran's duties have and continue to be turned over to other employees.  

The Board finds that the issue of entitlement to TDIU should be considered by the RO/AMC in the first instance.  The Board notes that the Veteran has not been provided with notice of the requirements to substantiate a TDIU claim as required by the VCAA.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The Board also notes that the Veteran has not been asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, on remand, the Veteran should be provided with appropriate VCAA notice and be requested to complete VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Adjudicate the issue of entitlement to a claim for a TDIU.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


